Exhibit 99.1 Park City Group Reports Fiscal Third Quarter 2016 Results 25% increase in pro forma revenue, GAAP net income now positive for fiscal year-to-date ReposiTrak connections exceed 6,500, major strategic initiatives on track and accelerating SALT LAKE CITY, UT – May 9, 2016 – Park City Group (NASDAQ: PCYG), a cloud-based software company that uses big data management to help retailers and their suppliers ‘sell more, stock less and see everything’, today announced results for its fiscal third quarter ended March 31, 2016. Strategic and Financial Highlights: 3 Months Ended 9 Months Ended FY ENDS June 3/31/2016 3/31/2015 % Change 3/31/2016 3/31/2015 % Change ($ in 000) "PRO FORMA" Total Revenues $ $ 25
